



RESTRICTED STOCK UNIT AWARD
UNDER THE PROVISIONS OF THE
CINCINNATI BELL INC.
2017 LONG-TERM INCENTIVE PLAN


Name of Employee:                PARTICIPANT NAME        
Award Date:                    GRANT DATE        
Number of Restricted Stock Units:      NUMBER OF AWARDS GRANTED


Under this agreement (this “Agreement”) and pursuant to the provisions of the
Cincinnati Bell Inc. 2017 Long-Term Incentive Plan, as in effect on the date
noted above (the “Award Date”) and as it may thereafter be amended (the “Plan”),
the Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Cincinnati Bell Inc. (“CBI” or “Company”) hereby awards you the
number shown above of restricted stock units of CBI (each a “Unit” and
collectively the “Units”).


This Agreement is subject to the following terms and to all of the terms of the
Plan. In the case of any conflict between this Agreement and the Plan, the Plan
shall control. Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan. A copy of the Plan as in effect on the Award
Date has been delivered to you.
    
1.    Units Subject to this Agreement. This Agreement is made with respect to
the number of Units shown above. Each Unit constitutes a right that you (or, in
the event of your death prior to payment, the executor, administrator, or other
personal representative of your estate) will receive one share, par value $.01
per share, of CBI (a “Share”) if you vest in the Unit pursuant to paragraph 2,
3, 4, 5, or 6 hereof. There are no other rights provided you (or your estate or
any other person) under any of the Units.


You shall not in any manner be the record or beneficial owner of any Shares, and
you have no rights or privileges with respect to any Shares, until and unless
Shares are delivered to you (or, in the event of your death prior to payment,
the executor, administrator, or other personal representative of your estate)
upon vesting in accordance with the provisions of this Agreement.


2.    Vesting Upon Passage of Time. If you are continuously an “Employee” (as
defined in paragraph 8 hereof) for the period that begins on the Award Date and
ends on the third annual anniversary of the Award Date, then: (i) on the last
day of such period you shall be deemed vested in all of the Units awarded you
under this Agreement; and (ii) CBI shall distribute to you (or, in the event of
your death prior to payment, the executor, administrator, or other personal
representative of your estate) a number of Shares equal to the number of such
Units in which you are vested (subject to the tax withholding requirements
included in the Plan). Such distribution shall be made within 60 days of the
date that you become vested, with the specific date within such 60 consecutive
day period to be chosen by the Compensation Committee in its discretion.
    
3.    Vesting Upon Death. If you die while an Employee of CBI and prior to you
being deemed vested in any of the Units awarded you under this Agreement
pursuant to paragraph 2, 4, 5, or 6 hereof, then: (i) on the date of your death
you shall be deemed vested in the number of Units (rounded up to the nearest
whole Unit) that bears the same ratio to the total number of Units awarded you
under this Agreement as the number of days in the period that begins on the
Award Date and ends on the date of your death bears to the number of days in





--------------------------------------------------------------------------------





the period that begins on the Award Date and ends on the third annual
anniversary of the Award Date; and (ii) within the 60 consecutive day period
that begins on the date of your death, CBI shall distribute to the executor,
administrator, or other personal representative of your estate a number of
Shares equal to the number of Units in which you have become vested under this
paragraph 3 (subject to the tax withholding requirements included in the Plan).
    
4.    Vesting Upon Disability. If, prior to you being deemed vested in any of
the Units awarded you under this Agreement pursuant to paragraph 2, 3, 5, or 6
hereof, you become Disabled (as defined in subsection 2.9 of the Plan) while you
are an Employee of CBI, then (i) you shall be deemed vested in the number of
Units (rounded up to the nearest whole Unit) that bears the same ratio to the
total number of Units awarded you under this Agreement as the number of days in
the period that begins on the Award Date and ends on the date you become
Disabled bears to the number of days in the period that begins on the Award Date
and ends on the third annual anniversary of the Award Date; and (ii) within the
60 consecutive day period that begins on the date on which you become Disabled,
CBI shall distribute to you a number of Shares equal to the number of Units in
which you have become vested under this paragraph 4 (subject to the tax
withholding requirements included in the Plan). For the avoidance of doubt, to
the extent the Units granted under this Award constitute “deferred compensation”
for purposes of Section 409A of the Code, the conditions required to be met for
you to be “Disabled” must also constitute a “disability” as defined in Treasury
Regulation Section 1.409A-3(i)(4).


5.    Retirement. If you terminate employment with the Company due to your
Retirement (within the meaning of that term as defined below), then you will be
deemed to be employed by the Company or one of its subsidiaries continuously for
a period that begins on the Award Date and ends on the third annual anniversary
of the Award Date for purposes of determining the extent to which and the date
on which any Units will have vested. CBI shall distribute to you (or, in the
event of your death prior to payment, the executor, administrator or other
personal representative of your estate) a number of Shares equal to the number
of such Units in which you become vested (but subject to the tax withholding
requirements included in the Plan). Such distribution shall be made on a date
that is within January 31, 2022 and April 1, 2022, with the specific date within
such period on which such distribution will be made being chosen by the
Compensation Committee in its discretion.


For purposes of this paragraph 5, “Retirement” means your termination of
employment with the Company (a) at least one year after the Award Date, (b)
after you have both attained at least age 55 and completed at least 10 years of
employment with the Company, and (c) other than by reason of your fraud,
misappropriation or embezzlement, gross insubordination, failure to perform in
good faith your assigned duties, or any other reason for which a termination of
employment would be deemed for “cause” under any employment agreement between
you and the Company that is in effect at the time of your termination of
employment with the Company.
    
6.    Change in Control. If a Change in Control (as defined in the Plan) occurs,
prior either to any distribution being made or forfeiture occurring under any of
the foregoing provisions of this Agreement, then (i) the provisions of section
17 of the Plan shall be deemed incorporated into this Agreement and shall apply
to this Agreement and (ii) the other parts of this Agreement shall be subject to
the terms of section 17 of the Plan. For the avoidance of doubt, to the extent
the Units granted under this Agreement constitute “deferred compensation” for





--------------------------------------------------------------------------------





purposes of Section 409A of the Code, subsection 17.1, 17.2 and 17.3 of the Plan
shall not apply.


7.    Forfeiture. If you cease to be an Employee, then, except as provided in
paragraphs 2, 3, 4, 5, and 6 hereof, the Units awarded under this Agreement
shall be forfeited, and neither you nor your estate, or any other person
attempting to claim rights under the Plan through you shall have any rights to
Shares or other amounts by reason of such forfeited Units.
    
8.    Employment. For purposes of this Agreement, you shall be deemed to be an
“Employee” while, and only while, you are in the employ of the Company or any of
its direct or indirect subsidiaries and considered such an employee under the
policies and procedures (including the payroll and withholding procedures) of
the Company and its subsidiaries. This Agreement does not constitute a contract
of employment and does not give you the legal right to be continued as an
Employee.


9.    Interpretation. You acknowledge that the Compensation Committee has the
authority to construe and interpret the terms of the Plan and this Agreement if
and when any questions of meaning arise under the Plan or this Agreement, and
any such construction or interpretation shall be binding on you, your heirs,
executors, administrators, personal representatives and any other persons having
or claiming to have an interest in the Units or Shares.
    
10.     Withholding


(a)If you become vested in any Units that are awarded under a restricted stock
unit award granted to you pursuant to the Plan, then CBI shall distribute to you
(or, in the event of your death before the payment, the executor, administrator,
or other personal representative of your estate) a number of Shares equal to the
number of such Units in which you are vested (but subject to the tax withholding
requirements included in the Plan).


(b)    Any taxes required to be withheld upon you (or the executor,
administrator, or other personal representative of your estate) becoming
entitled to the distribution of any Shares in connection with Units awarded to
you under this Agreement must be paid in full at the time of such distribution.
The procedures for meeting such requirements shall be established under the
provisions of section 15 of the Plan.
        
11.    Section 409A. The Units granted to you under this Award shall be
construed and administered so that they either (i) qualify for an exemption from
the requirements of Section 409A of the Code or (ii) satisfy the requirements of
Section 409A of the Code. If the Company determines after the Award Date that an
amendment to this Award is necessary to ensure the foregoing, in furtherance of
subsection 20.3(b) of the Plan, it may make such amendment, effective as of the
Award Date or any later date it so deems, without your consent (provided that
any such amendment shall be narrowly tailored to achieve such compliance with as
limited deviation from the intent of this Award as of the date hereof as is
practicable).
12.    Notices. All notices and other communications to be given hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, first class postage
prepaid, and addressed as follows:





--------------------------------------------------------------------------------





TO THE COMPANY:        Cincinnati Bell Inc.
221 East Fourth Street
Cincinnati, Ohio 45202
Attention: Corporate Secretary
    
Any notice to the Employee or other person or persons succeeding to the
Employee’s interest must be delivered to the Employee or such other person or
persons at the Employee’s address on record with the Company or such other
address as is specified in a notice filed with the Company.
    
13.     Effect of Employment Agreement. Notwithstanding any of the provisions of
the other parts of this Agreement, if the provisions of a written employment
agreement between you and the Company or one of its direct or indirect
subsidiaries would require for purposes of this Award that you be deemed to be
employed by the Company or one of its subsidiaries until a date later than the
actual date on which your employment terminates, then such employment
agreement’s provisions shall control (and shall be deemed an amendment to this
Agreement and incorporated herein by reference); provided that your actual
termination of employment with the Company or one of its subsidiaries occurs at
least one year after the Award Date and only to the extent that such employment
agreement’s provisions do not apply in the case of a termination of employment
following a Change in Control.


14.    Amendment. Any amendment to this Agreement must be in writing, signed by
a duly authorized representative of the Company. The Compensation Committee
reserves the right to amend this Agreement in any way it deems necessary or
advisable to carry out the purpose of the grant or to comply with applicable
laws or regulations or any future law, regulation, interpretation, ruling, or
judicial decision.
    
15.    Miscellaneous. This Agreement shall be binding upon the parties hereto
and their respective heirs, executors, administrators, personal representatives,
successors and assigns. Subject to the provisions of the Plan, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and shall be construed and interpreted in accordance with the laws
of the State of Ohio. If any provisions of this Agreement shall be deemed to be
invalid or void under any applicable law, the remaining provisions hereof shall
not be affected thereby and shall continue in full force and effect.


IN ORDER TO GRANT THIS RESTRICTED STOCK UNIT AWARD, the Company and the Employee
have caused this Agreement to be duly executed as of the dates noted below and,
by signing below, agree to all of the terms of this Agreement.


EMPLOYEE                        CINCINNATI BELL INC.


Phillip R. Cox                            
Chairman, Board of Directors


Date: ACCEPTANCE DATE                Date: January 31, 2019                    













